Citation Nr: 0406566	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD), also claimed as a result of exposure to asbestos.

2.  Entitlement to service connection for a disability 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946 and from January 13, 1950 to February 17, 1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the veteran also appealed the October 
2001 rating decision's denial of service connection for 
residuals of a right hand fracture.  However, a subsequent 
May 2003 rating decision granted service connection for this 
disability and it is no longer at issue.


FINDINGS OF FACT

1.  A respiratory disorder, to include COPD, was not shown 
during service, and is not shown to be related to any 
incident of service.

2.  A chronic disability manifested by dizziness was not 
shown in active service.

3.  The veteran's current disability manifested by dizziness 
is not shown to be related to service.




CONCLUSIONS OF LAW

1.  A respiratory disorder, to include COPD, was not incurred 
in or aggravated by military service or inservice exposure to 
asbestos or any other incident therein.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.326 (2002).

2.  A disability manifested by dizziness was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has a respiratory 
disorder and another disability manifested by dizziness as a 
result of his inservice exposure to turpentine fumes and/or 
smoke inhalation of burning asbestos.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  An 
August 2001 letter from the RO provided the veteran with 
notice of VCAA and its requirements prior to the October 2001 
initial decision in this appeal.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claims.  
The August 2001 letter to the veteran advised him of the 
types of evidence that he needed to send to VA in order to 
substantiate a claim for service connection, as well as the 
types of evidence VA would assist in obtaining.  In addition, 
the veteran was informed of his responsibility to identify, 
or to submit directly to VA, medical evidence of a current 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between a disease or injury in 
service and any current disability.  Furthermore, in that 
same letter, the RO requested that the veteran provide it 
with or identify any additional sources of evidence that 
could help to support a claim for service connection.  
Moreover, the veteran and his representative were provided 
copies of the appealed October 2001 rating decision, a June 
2002 statement of the case, and a May 2003 supplemental 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  Thus, the 
Board finds that the veteran has been provided the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA and private 
medical records and reports.  In addition, the January and 
April 2002 letters sought further information from the 
veteran and his treating physicians.  In sum, the facts 
relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or the implementing regulations.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Factual Background

Service medical records show no relevant complaints, 
findings, treatment or diagnoses associated with a 
respiratory disorder or any disability associated with 
dizziness.  The veteran's February 1950 discharge medical 
examination report shows that examination of his lungs and 
chest revealed no significant abnormalities.  Moreover, a 
chest X-ray study further revealed no significant 
abnormalities.  

Service personnel records show the veteran's military 
occupational specialty was as an electrician's mate.  

An August 1977 letter from Robert W. Edmonds, M.D., indicates 
that the veteran was to be withheld from working about moving 
equipment because of his worsening positional dizziness.  J. 
R. Sheets, M.D., in a September 1977 letter, notes that he 
first gave the veteran a physical in September 1973 and that 
his chief complaint throughout the years was of headaches and 
dizziness related to a positional vertigo.  The physician, 
although unable to ascertain the origin of the veteran's 
dizziness, did appear to associate it with either ischemic 
attacks or his documented hypertensive cardiovascular 
disease.

In September 1993, the veteran was admitted to Sarasota 
Memorial Hospital for unrelated complaints.  At that time, he 
denied any history of pulmonary cancer, pleurisy, or asthma.  
Examination revealed his chest was clear to auscultation and 
percussion.  

VA treatment records, dating from March 2001 to February 
2003, show the veteran complained of a chronic cough in 
August 2001.  A chest X-ray study revealed mildly 
hyperinflated lung fields.  There was no evidence of 
segmental infiltrates or pleural effusions.  The impression 
was mildly hyperinflated lung fields that could reflect COPD.  
A June 2002 treatment record notes the veteran had dizziness 
since his active duty service which caused his disability 
retirement from the railroad.

In a VA Form 21-4138, received in December 2002, the veteran 
states that he was exposed to turpentine fumes in December 
1944 while attached to the USS Sperry.  He further states 
that he was sealed in a compartment containing a galley fire, 
and thus was exposed to the smoke of burning asbestos.

A January 2003 letter from the National Archives and Records 
Administration, indicates that the deck logs of both the 
ships named by the veteran showed no evidence of the 
occurrence either incident claimed by the veteran.

During his July 2003 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
initially served aboard a submarine tender, the USS Sperry.  
In 1944, while aboard the USS Sperry, he inhaled turpentine 
fumes in a confined space and had to go topside as a result.  
He testified that he collapsed when he got topside and that 
his memory blanked because of the experience.  Later, while 
serving as an electrician aboard the USS RedFin, the veteran 
was exposed to the smoke from a galley fire.  He testified 
that the fire burned insulation, which included asbestos.  

III.  Analysis

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, and that the appellant still has 
such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  Id.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, or 
if competent evidence relates the present disorder to that 
symptomatology.  Id.

There is no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, Par. 7.21.  The VA General Counsel 
has held that these M21-1 guidelines establish claim 
development procedures which adjudicators are required to 
follow in claims involving asbestos-related diseases.  
VAOPGCPREC 4-2000; 65 Fed.Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b).  This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

After carefully reviewing the veteran's claims file, and 
assuming without conceding that he was exposed to asbestos in 
service, the Board finds that the preponderance of the 
evidence is against granting entitlement to service 
connection for a respiratory disorder.  Initially, there is 
no evidence in his service medical records of any complaints, 
findings, treatment or diagnosis that could be associated 
with a respiratory disorder.  Further, while there is the 
August 2001 chest X-ray study that first revealed findings 
consistent with possible COPD, there is no competent medical 
evidence etiologically linking it to his service, or any 
incident therein.  Although the veteran believes he currently 
has a respiratory disability as a result of inservice 
exposure to asbestos, he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim for service connection for a 
respiratory disorder, to include COPD, must be denied.

Reviewing the evidence of record, the Board must also find 
that the preponderance of the evidence is against finding 
that the veteran's currently diagnosed dizziness or vertigo 
is directly related to active service or any incident 
therein.  Although the evidence shows that he currently has 
dizziness and was diagnosed with dizziness as early as 1977, 
there is no competent medical evidence etiologically linking 
it to his service, or any incident therein.  In this respect, 
the Board notes that treatment records noting the veteran's 
history of dizziness since service do not constitute 
"competent medical evidence" as the information recorded by 
the medical examiners, is unenhanced by any additional 
medical comment by those examiners.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Once again, although the veteran 
asserts he currently has a disability manifested by dizziness 
as a result of his service or as a result of inservice 
exposure to asbestos, he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board concludes that the veteran's 
current disability manifested by dizziness was not incurred 
in or aggravated during active service or any incident 
therein.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a respiratory disorder, to include 
COPD, is denied.

Service connection for a disability manifested by dizziness 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



